Resettled order denying, on reargument, the petitioner’s application for custody of his two infant children, and awarding the custody to the respondent with right of visitation to the petitioner, affirmed, without costs. We base our affirmance on the fact that the children are very young, and the record indicates that the petitioner has no means of caring for them properly at his own home. This determination is without prejudice to the right of the petitioner to institute a new proceeding for the same relief when the children reach an age when the element of personal attention will be less important. If at that time a new proceeding shall be instituted, it will be advisable to take oral proof to determine material questions of fact. Hagarty, Davis, Adel, Taylor and Close, JJ., concur.